Exhibit 10.1
(JPMORGAN LOGO) [p75568p7556801.gif]
EXECUTION COPY
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
May 16, 2008
To: TTM Technologies, Inc.
2630 South Harbor Boulevard
Santa Ana, California 92704
Attention: Treasurer
Telephone No.:      (714) 327-3049
Facsimile No.:      (714) 668-9411
Re: Call Option Transaction
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”) and TTM
Technologies, Inc. (“Counterparty”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for this
Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”) are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein have the meanings assigned to them in the Prospectus
Supplement dated May 8, 2008 (the "Prospectus Supplement”) to the Prospectus
dated April 7, 2008 (as so supplemented, the "Prospectus”) relating to the USD
175,000,000 principal amount of Convertible Senior Notes due 2015, (the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
"Convertible Note”) issued by Counterparty pursuant to an Indenture dated
May 14, 2008 (the “Base Indenture”) and a supplemental indenture dated May 14,
2008 (the “Supplemental Indenture”, together with the Base Indenture, the
“Indenture") between Counterparty and American Stock Transfer & Trust Company,
as trustee. In the event of any inconsistency between the terms defined in the
Prospectus, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Prospectus. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the
Prospectus, the descriptions thereof in the Prospectus will govern for purposes
of this Confirmation. For the avoidance of doubt, references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]
1. This Confirmation evidences a complete and binding agreement between JPMorgan
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if JPMorgan and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:

         
 
  Trade Date:   May 16, 2008
 
       
 
  Effective Date:   May 20, 2008; provided that the Effective Date shall not
occur and this Confirmation and the Agreement shall become null and void if
Counterparty has not paid the Premium on the Premium Payment Date.
 
       
 
  Option Style:   “Modified American”, as described under “Procedures for
Exercise” below
 
       
 
  Option Type:   Call
 
       
 
  Buyer:   Counterparty
 
       
 
  Seller:   JPMorgan
 
       
 
  Shares:   The common stock of Counterparty, par value USD 0.001 per Share
(Exchange symbol “TTMI”)
 
       
 
  Number of Options:   20,000. For the avoidance of doubt, the Number of Options
shall be reduced by any Options exercised by Counterparty. In no event will the
Number of Options be less than zero.
 
       
 
  Applicable Percentage:   50%
 
       
 
  Option Entitlement:   As of any date, a number equal to the product of the
Applicable Percentage and the Conversion Rate as of such date (as defined in the
Supplemental Indenture, but without regard to any adjustments to the Conversion
Rate pursuant to Section 6.04(h), 6.04(i) or 6.07 of the Supplemental
Indenture), for each Convertible Note.
 
       
 
  Strike Price:   USD 15.9630
 
       
 
  Premium:   USD 2,186,139.00.
 
       
 
  Premium Payment Date:   May 20, 2008
 
       
 
  Exchange:   The NASDAQ Global Select Market

2



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

         
 
  Related Exchange(s):   All Exchanges

Procedures for Exercise:

         
 
  Exercise Period(s):   Notwithstanding anything to the contrary in the Equity
Definitions, an Exercise Period shall occur with respect to an Option hereunder
only if such Option is an Exercisable Option (as defined below) and the Exercise
Period shall be, in respect of any Exercisable Option, the period commencing on,
and including, the relevant Conversion Date and ending on, and including, the
Scheduled Valid Day immediately preceding the first day of the relevant
Settlement Averaging Period in respect of such Conversion Date; provided that in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs on or after the sixty-fifth (65th) Scheduled
Valid Day immediately preceding the Expiration Date (the “Changeover Date”), the
final day of the Exercise Period shall be the Scheduled Valid Day immediately
preceding the Expiration Date.
 
       
 
  Conversion Date:   With respect to any conversion of Convertible Notes, the
date on which the Holder (as such term is defined in the Supplemental Indenture)
of such Convertible Notes satisfies all of the requirements for conversion
thereof as set forth in Section 6.02(b) of the Supplemental Indenture.
 
       
 
  Exercisable Options:   In respect of each Exercise Period, a number of Options
equal to the number of Convertible Notes surrendered to Counterparty for
conversion with respect to such Exercise Period but no greater than the Number
of Options.
 
       
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Date:   May 15, 2015, subject to earlier exercise.
 
       
 
  Multiple Exercise:   Applicable, as described under Exercisable Options above.
 
       
 
  Automatic Exercise:   Applicable; and means that in respect of an Exercise
Period, a number of Options not previously exercised hereunder equal to the
number of Exercisable Options shall be deemed to be exercised on the final day
of such Exercise Period for such Exercisable Options; provided that such Options
shall be deemed exercised only to the extent that Counterparty has provided a
Notice of Exercise to JPMorgan.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, in order to exercise any Exercisable Options, Counterparty must
(A) have exercised all Options under the Call Option Confirmation dated May 8,
2008 between Company and JPMorgan and (B) notify

3



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

         
 
      JPMorgan in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day prior to the scheduled first day of the Settlement Averaging Period
for the Exercisable Options being exercised of (i) the number of such Options
and (ii) the scheduled first day of the Settlement Averaging Period and the
scheduled Settlement Date; provided that in respect of Exercisable Options
relating to Convertible Notes with a Conversion Date occurring on or after the
Changeover Date, such notice may be given on or prior to the second Scheduled
Valid Day immediately preceding the Expiration Date and need only specify the
number of such Exercisable Options.
 
       
 
  Valuation Time:   At the close of trading of the regular trading session on
the Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.
 
       
 
  Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
replaced in its entirety by the following:
 
       
 
      “‘Market Disruption Event’ means in respect of a Share, (i) a failure by
the primary United States national or regional securities exchange or market on
which Shares are listed or admitted to trading to open for trading during its
regular trading session or (ii) the occurrence or existence for more than one
half-hour period in the aggregate on any Scheduled Valid Day for the Shares of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or future contracts relating to the Shares,
and such suspension or limitation occurs or exists at any time before 1:00 p.m.
(New York City time) on such day.”

Settlement Terms:

         
 
  Settlement Method:   Net Share Settlement
 
       
 
  Net Share Settlement:   JPMorgan will deliver to Counterparty, on the relevant
Settlement Date, a number of Shares equal to the Net Shares in respect of any
Exercisable Option exercised or deemed exercised hereunder. In no event will the
Net Shares be less than zero.
 
       
 
  Net Shares:   In respect of any Exercisable Option exercised or deemed
exercised, a number of Shares equal to (A) the sum of the quotients, for each
Valid Day during the Settlement Averaging Period for such Exercisable Option, of
(x) the Option Entitlement on such Valid Day multiplied by (y) the Relevant
Price on such Valid Day less the Strike Price, divided by (z) such Relevant
Price, divided by (B) the number of Valid Days in the

4



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

         
 
      Settlement Averaging Period; provided, however, that if the calculation
contained in clause (y) above results in a negative number, such number shall be
replaced with the number “zero”. JPMorgan will deliver cash in lieu of any
fractional Shares to be delivered with respect to any Net Shares valued at the
Relevant Price for the last Valid Day of the Settlement Averaging Period.
 
       
 
  Valid Day:   A day on which (i) trading in the Shares generally occurs on the
Exchange or, if the Shares are not then listed on the Exchange, on the principal
other United States national or regional securities exchange on which the Shares
are then listed or, if the Shares are not then listed on a United States
national or regional securities exchange, on the principal other market on which
the Shares are then traded and (ii) there is no Market Disruption Event.
 
       
 
  Scheduled Valid Day:   A day on which trading in the Shares is scheduled to
occur on the principal United States national or regional securities exchange or
market on which the Shares are listed or admitted for trading.
 
       
 
  Relevant Price:   On any Valid Day, the per Share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page TTMI.UQ
<equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using a volume-weighted method).
 
       
 
  Settlement Averaging Period:   For any Exercisable Option, (x) if Counterparty
has, on or prior to the Changeover Date, delivered a Notice of Exercise to
JPMorgan with respect to such Exercisable Option with a Conversion Date
occurring prior to the Changeover Date, the sixty (60) consecutive Valid Days
commencing on and including the second Scheduled Valid Day following such
Conversion Date, or (y) if Counterparty has, on or following the Changeover
Date, delivered a Notice of Exercise to JPMorgan with respect to such
Exercisable Option with a Conversion Date occurring on or following the
Changeover Date, the sixty (60) consecutive Valid Days commencing on, and
including, the sixty-second (62nd) Scheduled Valid Day immediately prior to the
Expiration Date.
 
       
 
  Settlement Date:   For any Exercisable Option, the date Shares will be
delivered with respect to the Convertible Notes related to such Exercisable
Options, under the terms of the Supplemental Indenture.
 
       
 
  Settlement Currency:   USD

5



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

         
 
  Other Applicable Provisions:   The provisions of Sections 9.1(c), 9.8, 9.9,
9.11, 9.12 and 10.5 of the Equity Definitions will be applicable, except that
all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any Option
means that Net Share Settlement is applicable to that Option.
 
       
 
  Representation and Agreement:   Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Counterparty
shall be, upon delivery, subject to restrictions and limitations arising from
Counterparty’s status as issuer of the Shares under applicable securities laws.

3. Additional Terms applicable to the Transaction:
Adjustments applicable to the Transaction:

         
 
  Potential Adjustment Events:   Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in Section 6.04 of the Supplemental Indenture that would
result in an adjustment to the Conversion Rate of the Convertible Notes;
provided that in no event shall there be any adjustment hereunder as a result of
an adjustment to the Conversion Rate pursuant to Section 6.04(h), 6.04(i) or
6.07 of the Supplemental Indenture.
 
       
 
  Method of Adjustment:   Calculation Agent Adjustment, and means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any adjustment
to the Conversion Rate of the Convertible Notes pursuant to the Supplemental
Indenture (other than Sections 6.04(h), 6.04(i) and 6.07 of the Supplemental
Indenture), the Calculation Agent will make a corresponding adjustment to any
one or more of the Strike Price, the Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction.

Extraordinary Events applicable to the Transaction:

         
 
  Merger Events:   Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in Section 6.05 of the Supplemental Indenture.
 
       
 
  Tender Offers:   Applicable; provided that notwithstanding Section 12.1(d) of
the Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in Section 6.04(e) of the Supplemental Indenture.
 
       
 
  Consequence of Merger Events/Tender Offers:   Notwithstanding Section 12.2 and
Section 12.3 of the Equity Definitions, upon the occurrence of a Merger Event or
a Tender Offer, the Calculation Agent shall make a

6



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

         
 
      corresponding adjustment in respect of any adjustment under the
Supplemental Indenture to any one or more of the nature of the Shares, Strike
Price, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
for the issuance of additional shares as set forth in Section 6.07 of the
Supplemental Indenture; provided further that if, with respect to a Merger Event
or a Tender Offer, the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person not organized
under the laws of the United States, any State thereof or the District of
Columbia,” Cancellation and Payment shall apply.
 
       
 
  Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.
 
       
 
  Additional Disruption Events:    
 
       
 
  Change in Law:   Applicable
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Determining Party:   For all applicable Extraordinary Events, JPMorgan

     
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
4. Calculation Agent:
  JPMorgan
 
   
5. Account Details:
   

  (a)   Account for payments to Counterparty:

To be provided by Counterparty

      Account for delivery of Shares to Counterparty:

To be provided by Counterparty

7



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

  (b)   Account for payments to JPMorgan:

JPMorgan Chase Bank, National Association, New York
ABA: 021 000 021
Favour: JPMorgan Chase Bank, National Association — London
A/C: 0010962009 CHASUS33

      Account for delivery of Shares from JPMorgan:              DTC 0060

6. Offices:
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
The Office of JPMorgan for the Transaction is: London
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:

TTM Technologies, Inc.
2630 South Harbor Boulevard
Santa Ana, California 92704
Attention: Treasurer
Telephone No.: (714) 327-3049
Facsimile No.: (714) 668-9411

  (b)   Address for notices or communications to JPMorgan:

JPMorgan Chase Bank, National Association
277 Park Avenue, 11th Floor
New York, NY 10172
Attention: Mariusz Kwasnik
Title: Operations Analyst
EDG Corporate Marketing
Telephone No: (212) 622-6707
Facsimile No: (212) 622-8534

8



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]
8. Representations and Warranties of Counterparty
The representations and warranties of Counterparty set forth in Section 3 of the
Underwriting Agreement (the “Underwriting Agreement”) dated as of May 8, 2008
between Counterparty and J.P. Morgan Securities Inc. and UBS Securities LLC as
representatives of the Underwriters party thereto (the “Underwriters”) are true
and correct and are hereby deemed to be repeated to JPMorgan as if set forth
herein. Counterparty hereby further represents and warrants to JPMorgan that:

  (a)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.     (b)   Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.     (c)   No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Counterparty of this Confirmation, except such as
have been obtained or made and such as may be required under the Securities Act
of 1933, as amended (the “Securities Act”) or state securities laws.     (d)  
Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.     (e)   It is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”))
because one or more of the following is true:         Counterparty is a
corporation, partnership, proprietorship, organization, trust or other entity
and:

  (A)   Counterparty has total assets in excess of USD 10,000,000;     (B)   the
obligations of Counterparty hereunder are guaranteed, or otherwise supported by
a letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)   Counterparty has a net
worth in excess of USD 1,000,000 and has entered into this Agreement in
connection with the conduct of Counterparty’s business or to

9



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

      manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Counterparty in the conduct of
Counterparty’s business.

  (f)   Each of it and its affiliates is not, on the date hereof, in possession
of any material non-public information with respect to Counterparty.

9. Other Provisions:

  (a)   Opinions. Counterparty shall deliver to JPMorgan an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation.     (b)   Repurchase Notices.
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give JPMorgan a written notice of such repurchase (a
“Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares as determined on such day is (i) less than 41.24 million (in
the case of the first such notice) or (ii) thereafter more than 1.3 million less
than the number of Shares included in the immediately preceding Repurchase
Notice. Counterparty agrees to indemnify and hold harmless JPMorgan and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to JPMorgan’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide JPMorgan with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide JPMorgan
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph

10



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

      (b) are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Party at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of this
Transaction.     (c)   Regulation M. Counterparty is not on the date hereof
engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Counterparty, other than (i) a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M and (ii) the distribution of the Convertible Notes. Counterparty
shall not, until the second Scheduled Trading Day immediately following the
Trade Date, engage in any such distribution.     (d)   No Manipulation.
Counterparty is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act.     (e)   Transfer or Assignment.
(i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that JPMorgan may impose,
including, but not limited, to the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;
(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended);
(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of JPMorgan, will not expose JPMorgan to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to JPMorgan;
(D) JPMorgan will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that JPMorgan would have been required to
pay to Counterparty in the absence of such transfer and assignment;
(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;
(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by JPMorgan to permit JPMorgan to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and
(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by JPMorgan in connection with such
transfer or assignment.

11



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]
(ii) JPMorgan may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party with
a rating for its long term, unsecured and unsubordinated indebtedness equal to
or better than the lesser of (1) the credit rating of JPMorgan at the time of
the transfer and (2) AA by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or Aa3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and
JPMorgan. If after JPMorgan’s commercially reasonable efforts, JPMorgan is
unable to effect such a transfer or assignment on pricing terms reasonably
acceptable to JPMorgan and within a time period reasonably acceptable to
JPMorgan of a sufficient number of Options to reduce (1) the number of shares
that JPM Group directly or indirectly beneficially owns to 8.0% of
Counterparty’s outstanding Shares or less or (2) the quotient of (x) the sum of
(A) the Number of Shares under this Transaction and (B) the “Number of Shares”
(as defined in the Call Option Confirmation dated May 8, 2008 between
Counterparty and JPMorgan) divided by (y) the number of Counterparty’s
outstanding Shares (such quotient expressed as a percentage, the “Option Equity
Percentage”) to 14.5% or less, JPMorgan may designate any Exchange Business Day
as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of this Transaction, such that (1) the number of Shares that JPM Group
directly or indirectly beneficially owns following such partial termination will
be equal to or less than 8.0% of Counterparty’s outstanding Shares or (2) the
Option Equity Percentage following such partial termination will be equal to or
less than 14.5%. In the event that JPMorgan so designates an Early Termination
Date with respect to a portion of this Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the Terminated Portion,
(2) Counterparty shall be the sole Affected Party with respect to such partial
termination and (3) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of Section 9(l) shall apply to
any amount that is payable by JPMorgan to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). “JPM Group” means JPMorgan and
each business unit of its affiliates subject to aggregation with JPMorgan under
Section 13 of the Exchange Act and rules promulgated thereunder.
(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing JPMorgan to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, JPMorgan may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform JPMorgan’s obligations in respect of this Transaction
and any such designee may assume such obligations. JPMorgan shall be discharged
of its obligations to Counterparty to the extent of any such performance.

  (f)   Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to JPMorgan’s hedging activities hereunder, JPMorgan reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by JPMorgan
on the Settlement Date for the Transaction, JPMorgan may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:

  (a)   in such notice, JPMorgan will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date;

12



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

  (b)   the aggregate number of Shares that JPMorgan will deliver to
Counterparty hereunder on all such Staggered Settlement Dates will equal the
number of Shares that JPMorgan would otherwise be required to deliver on such
Nominal Settlement Date; and     (c)   if the Net Share Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms will apply on each Staggered Settlement Date, except that the
Net Shares will be allocated among such Staggered Settlement Dates as specified
by JPMorgan in the notice referred to in clause (a) above.

  (g)   Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of JPMorgan (“JPMSI”), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.     (h)   Dividends. If at any time
during the period from and excluding the Trade Date, to but excluding the
Expiration Date, an ex-dividend date for a cash dividend occurs with respect to
the Shares, then the Calculation Agent will make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, the Option Entitlement
and/or any other variable relevant to the exercise, settlement or payment for
the Transaction to preserve the fair value of the Options to JPMorgan after
taking into account such dividend or lack thereof.     (i)   Additional
Termination Events. Notwithstanding anything to the contrary in this
Confirmation if an event of default with respect to Counterparty shall occur
under the terms of the Convertible Notes as set forth in Section 6.01 of the
Base Indenture or Section 7.01 of the Supplemental Indenture, then such event of
default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such event of default (A) Counterparty shall be
deemed to be the sole Affected Party and the Transaction shall be the sole
Affected Transaction and (B) JPMorgan shall be the party entitled to designate
an Early Termination Date pursuant to Section 6(b) of the Agreement.     (j)  
Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at JPMorgan’s option, the occurrence of any
of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”         (ii) Section 12.9(b)(i) of the
Equity Definitions is hereby amended by (1) replacing “either party may elect”
with “JPMorgan may elect” and (2) replacing “notice to the other party” with
“notice to Counterparty” in the first sentence of such section.     (k)  
Setoff. Neither party shall have the right to set off any obligation that it may
have to the other party under this Transaction against any obligation such other
party may have to it, whether arising under the Agreement, this Confirmation or
any other agreement between the parties hereto, by operation of law or
otherwise.     (l)   Alternative Calculations and Payment on Early Termination
and on Certain Extraordinary Events. If in respect of this Transaction, an
amount is payable by JPMorgan to Counterparty (i) pursuant to Section 12.7 or
Section 12.9 of the Equity

13



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

      Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request JPMorgan to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, a Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement in each case that resulted from an event or events outside
Counterparty’s control) and shall give irrevocable telephonic notice to
JPMorgan, confirmed in writing within one Currency Business Day, no later than
12:00 p.m. New York local time on the Merger Date, the Announcement Date (in the
case of Nationalization, Insolvency or Delisting), the Early Termination Date or
date of cancellation, as applicable; provided that if Counterparty does not
validly request JPMorgan to satisfy its Payment Obligation by the Share
Termination Alternative, JPMorgan shall have the right, in its sole discretion,
to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s election to the contrary. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (1) separate amounts shall be calculated as set forth
in Section 6(e) with respect to (i) this Transaction and (ii) all other
Transactions, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.

         
 
  Share Termination Alternative:   Applicable and means that JPMorgan shall
deliver to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment.
 
       
 
  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
       
 
  Share Termination Unit Price:   The value to JPMorgan of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to JPMorgan at the

14



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

         
 
      time of notification of the Payment Obligation. For the avoidance of
doubt, the parties agree that in determining the Share Termination Delivery Unit
Price the Calculation Agent may consider the purchase price paid in connection
with the purchase of Share Termination Delivery Property.
 
       
 
  Share Termination Delivery Unit:   One Share or, if a Merger Event has
occurred and a corresponding adjustment to this Transaction has been made, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Merger Event, as determined by the Calculation Agent.
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Other applicable provisions:   If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of
the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Alternative is applicable to
this Transaction.

  (m)   Governing Law. New York law (without reference to choice of law
doctrine).     (n)   Waiver of Jury Trial. Each party waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or proceeding relating to this Transaction. Each
party (i) certifies that no representative, agent or attorney of either party
has represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.     (o)   Registration. Counterparty hereby
agrees that if, in the good faith reasonable judgment of JPMorgan, the Shares
(“Hedge Shares”) acquired by JPMorgan for the purpose of hedging its obligations
pursuant to this Transaction cannot be sold in the public market by JPMorgan
without registration under the Securities Act, Counterparty shall, at its
election, either (i) in order to allow JPMorgan to sell the Hedge Shares in a
registered offering, make available to JPMorgan an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance satisfactory to JPMorgan, substantially in the form of an underwriting
agreement for a registered secondary offering; provided, however, that if
JPMorgan, in its reasonable discretion,

15



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

      based on its customary practices for similar offerings, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this paragraph shall
apply at the election of Counterparty, (ii) in order to allow JPMorgan to sell
the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to JPMorgan (in which case, the Calculation Agent shall make any
adjustments to the terms of this Transaction that are necessary, in its
reasonable judgment, to compensate JPMorgan for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from JPMorgan at the Reference
Price on such Exchange Business Days, and in the amounts, requested by JPMorgan.
    (p)   Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.  
  (q)   Right to Extend. If, in its commercially reasonable judgment and based
on the advice of counsel, JPMorgan determines that, in light of existing
liquidity conditions, its hedging or hedge unwind activity hereunder would not
be advisable in light of applicable laws and regulations and interpretations
thereof, then JPMorgan may postpone, in whole or in part, any Settlement Date or
any other date of valuation or delivery with respect to some or all of the
Options hereunder, to the extent that such extension is reasonably necessary or
appropriate to address such applicable laws and regulations.     (r)   Status of
Claims in Bankruptcy. JPMorgan acknowledges and agrees that this Confirmation is
not intended to convey to JPMorgan rights against Counterparty with respect to
the Transaction that are senior to the claims of common stockholders of
Counterparty in any United States bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit JPMorgan’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit JPMorgan’s rights in
respect of any transactions other than the Transaction.     (s)   Securities
Contract; Swap Agreement. The parties hereto intend for: (a) the Transaction to
be a “securities contract” and a “swap agreement” as defined in the Bankruptcy
Code (Title 11 of the United States Code) (the “Bankruptcy Code”), and the
parties hereto to be entitled to the protections afforded by, among other
Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code; (b) a party’s right to liquidate the Transaction and to
exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code; and (c) each payment and delivery of
cash, securities or other property hereunder to constitute a “margin payment” or
“settlement payment” and a “transfer” as defined in the Bankruptcy Code.     (t)
  Additional Provisions. Counterparty covenants and agrees that as promptly as
practicable following the public announcement of any consolidation, merger and
binding share exchange to which Counterparty is a party, or any sale of all or
substantially all of Counterparty’s assets, in each case pursuant to which the
Shares will be converted into cash, securities or other property, Counterparty
shall notify JPMorgan in writing of the types and amounts of consideration that
holders of Shares have elected to receive upon

16



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]

      consummation of such transaction or event (the date of such notification,
the “Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such transaction
or event is consummated.     (u)   Receipt or Delivery of Cash. For the
avoidance of doubt, other than payment of the Premium by Counterparty, nothing
in this Confirmation shall be interpreted as requiring Counterparty to receive
or deliver cash in respect of the settlement of the Transaction contemplated by
this Confirmation, except in circumstances where the cash settlement thereof is
within Counterparty’s control (including, without limitation, where an Event of
Default by Counterparty has occurred under Section 5(a)(ii) or Section 5(a)(iv)
of the Agreement, where Counterparty elects to receive or deliver cash or fails
timely to elect to receive or deliver Share Termination Delivery Property in
respect of the settlement of such Transaction) or in those circumstances in
which holders of the Shares would also receive cash.

17



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [p75568p7556801.gif]
     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.
Very truly yours,
J.P. Morgan Securities Inc., as agent for
JPMorgan Chase Bank, National Association
By: /s/ Jason M. Wood                                        
Authorized Signatory
Name: Jason M. Wood
Accepted and confirmed
as of the Trade Date:
TTM Technologies, Inc.
By: /s/ Steven W. Richards                                        
Authorized Signatory
Name: Steven W. Richards
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 